In this proceeding pursuant to article 78 of the CPLR to review the mandate of the Supreme Court, New York County, dated February 19, 1970, which summarily adjudged petitioner in contempt of court for conduct committed in the presence of the court, the mandate is unanimously confirmed, the cross-motion granted and the proceeding dismissed on the merits, without costs and without disbursements. The appeal taken from the mandate is dismissed since a summary contempt adjudication is properly reviewable under article 78 of the CPLR. (Judiciary Law, § 752.) Concur — Stevens, P. J., Eager, Markewich, Nunez and Tilzer, JJ.